In related child protective proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of disposition of the Family Court, Kings County (Weinstein, J.), dated September 21, 2012, as, upon a fact-finding order of the same court dated August 24, 2011, entered upon her admission of neglect, placed the child Eleazar F. in the custody of the New York City Administration for Children’s Services until the next permanency hearing.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the portion of the order of disposition which placed the child Eleazar F. in the custody of the New York City Administration for Children’s Services until the next permanency hearing must be dismissed as academic, as the period of placement has already expired (see Matter of Alexandria M. [Mattie M.], 108 AD3d 548 [2013]).
The appeal from the portion of the order of disposition which brings up for review the finding of neglect is not academic (see Matter of Ifeiye O., 53 AD3d 501 [2008]). However, the appeal from that portion of the order must also be dismissed because the finding of neglect was entered upon the mother’s admission (see CPLR 5511; Matter of Edelyn S., 62 AD3d 713 [2009]).
Dickerson, J.P, Chambers, Austin and Sgroi, JJ., concur.